Exhibit 10.15


STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this "Agreement”) is made effective as of the
18th  day of February 2011 (“Effective Date”), by and between GELTECH SOLUTIONS
INC., a Delaware corporation (being herein referred to as the "Seller"), and
MICHAEL L. REGER (being herein referred to as the (“Purchaser”)
 
 
PRELIMINARY STATEMENTS
 
A.           Purchaser and Seller entered into a Revolving Line of Credit Loan
Agreement for $2,500,000 on May 20, 2009 (the “Original Line of Credit”).
 
B.           Purchaser and Seller amended the Original Line of Credit on May 20,
2010 extending the maturity date to May 19, 2011 (the “Amended Credit Line”).
 
C.           In connection with the Amended Credit Line, Seller delivered to
Purchaser a Renewal Revolving Promissory Note in the original principal amount
of $2,500,000 dated as of May 20, 2010 (the “Revolving Note”).
 
D.           As of February 18, 2011, the outstanding balance owed to the
Purchaser under the Amended Credit Line and Revolving Note is $2,497,482.95 (the
“Pay-Off Amount”).
 
E.           The Seller and Purchaser have agreed to pay down the Pay-Off Amount
by Seller issuing 892,857 shares of common stock at the agreed upon value
of  $1.12 (the “Common Stock”), which is the closing price for the Common Stock
on the day prior to approval of the sale by the Board of directors of the
Seller.
 
F.           Upon the consummation of the purchase of the Common Stock, the
Seller has agreed to issue a Warrant, in substantially the form attached hereto
as Exhibit “A,” to purchase an additional 1,000,000 shares of the Sellers common
stock (the “Warrant”).
 
G.           The Warrant shall have an exercise price equal to the Warrant Price
(as defined in the Warrant) and shall expire five (5) years after the Closing
Date (as defined below).
 
H.           The aggregate purchase price for the Common Stock and Warrant shall
be $1,000,000 (the “Purchase Price”).
 
I.           Parties agree that upon consummation of the transactions set forth
in this Agreement (i) the Amended Credit Line shall be cancelled, (ii) the
Pay-Off Amount shall be reduced by the Purchase Price and a Convertible
Promissory Note in substantially the form attached hereto as Exhibit “B,” shall
be issued by the Seller in favor of the Purchaser for the balance due and still
owed under the Revolving Note in the amount of $1,497,482.95 (the “Convertible
Note”).
 
 
 
1

--------------------------------------------------------------------------------

 


 
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Seller and Purchaser do hereby agree as follows:
 
 
ARTICLE I
Purchase and Sale of the Common Stock
 
Section 1.01. Purchase and Sale. As of the Effective Date and upon the terms and
subject to the conditions set forth herein, the Seller shall deliver to the
Purchaser the Convertible Note and Warrant and issue the Common Stock to the
Purchaser free and clear of all liens, and Purchaser shall purchase the Common
Stock from the Seller in accordance with this Agreement and for the Purchase
Price set forth above.
 
Section 1.02. Time and Place of Closing. Subject to the satisfaction or waiver
of the conditions herein, the closing (the “Closing”) of the transactions
contemplated by this Agreement shall take place on February 18, 2011 (“Closing
Date”), or at such time, date or place as Seller and Purchaser may agree. Should
the Closing be extended beyond the Closing Date, the Seller shall adjust the
Convertible Note to take into account of any increase in the Pay-Off Amount as
result of the delay of the Closing or may elect to terminate this Agreement.
 
Section 1.03. Delivery of the Common Stock Payment of Purchase Price. At
Closing: (a) the Seller shall deliver to the Purchaser the certificate(s)
representing the Common Stock that has been issued, duly endorsed, along with
the Warrant and Convertible Note; and (b) the Purchaser shall deliver the
Revolving Note to Seller marked “paid in full” and cancel the Amended Credit
Line and, upon cancellation thereby, shall forever release and discharge Seller
of any and all of its obligations under the Amended Credit Line, including any
obligation to pay principal and interest thereon.
 
ARTICLE II
Representations and Warranties of Seller
 
Subject to all of the terms, conditions and provisions of this Agreement, the
Seller hereby represents and warrants to Purchaser, as of the date hereof and as
of the Closing, as follows:
 
Section 2.01. Organization and Qualification. The Seller has the requisite
corporate power and authority to enter into and perform this Agreement,
Convertible Note and the Warrant (collectively, the "Transaction Documents") and
to issue and sell the Common Stock and the Warrant in accordance with the their
terms. The execution, delivery and performance of the Transaction Documents by
the Seller, and the consummation by it of the transactions contemplated by this
Agreement have been duly and validly authorized by all necessary corporate
action, and no further consent or authorization of the Seller or its Board of
Directors or stockholders is required. The other Transaction Documents will have
been duly executed and delivered by the Seller at the Closing. Each of the
Transaction Documents constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Seller enforceable against the
Seller in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor's rights and remedies or by
other equitable principles of general application. Seller is a Delaware
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Seller has all requisite power and authority,
corporate or otherwise, to own, lease and operate its assets and properties and
to carry on its business, except where a violation would not have a material
adverse effect on the business or assets of the Seller. The Seller has full
legal right to sell, assign and transfer the Common Stock to Purchaser and will,
upon Closing of this Agreement deliver to Purchaser a certificate or
certificates representing the Common Stock that has been issued, and transfer
good and indefeasible title to the Common Stock to Purchaser, free and clear of
liens.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.02.  Consents and Approvals. No governmental approvals and no
notifications, filings or registrations to or with any governmental authority or
any other person is or will be necessary for the valid execution and delivery by
the Seller of any of the Transaction Documents or the consummation of the
transactions contemplated by each document, or the enforceability of each
document, other than those which have been obtained or made and are in full
force and effect or such necessary filings which will be done after the Closing
to be in conformity with all governmental regulations.
 
Section 2.03. Brokers, Finders and Financial Advisors. No broker, finder or
financial advisor has acted for Seller in connection with this Agreement, and no
broker, finder or financial advisor is entitled to any broker's, finder's or
financial advisor's fee or other commission in respect thereof based in any way
on any contract with Seller.
 
ARTICLE III
Representations and Warranties of Purchaser
 
Subject to all of the terms, conditions and provisions of this Agreement,
Purchaser hereby represents and warrants to the Seller, as of the date hereof
and as of the Closing, as follows:
 
Section 3.01. Authority. Purchaser has all requisite power and authority to
execute and deliver the Transaction Documents and to consummate the transactions
contemplated by each document.  Purchaser has duly and validly executed and
delivered this Agreement and, assuming the due authorization, execution and
delivery of this Agreement by the Seller, the Transaction Documents constitute
the legal, valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors' rights generally and general equitable
principles.
 
Section 3.02. Brokers, Finders and Financial Advisors. No broker, finder or
financial advisor has acted for Purchaser in connection with this Agreement or
the transactions contemplated hereby or thereby, and no broker, finder or
financial advisor is entitled to any broker's, finder's or financial advisor's
fee or other commission in respect thereof based in any way on any contract with
Purchaser.
 
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.03. Investment Representations.  Purchaser is acquiring the Common
Stock, Convertible Note and Warrant for his own account, for investment
purposes, and not with a view to or in connection with the resale or other
distribution of the same in violation of applicable securities laws.  Purchaser
is an “accredited investor” as defined in Rule 501(a) under Regulation D of the
Securities Act of 1933.  Purchaser understands and agrees that the Common Stock,
Convertible Note, Warrant and securities to be issued upon conversion of the
Convertible Note and Warrant have not been registered under the Securities Act
of 1933 and are “restricted securities.”  Purchaser has had the opportunity to
receive the advice of its legal, financial and other advisors, and has knowledge
of finance, securities and investments generally, and experience and skill in
investments based on actual participation and has the ability to bear the
economic risks of Purchasers investment in the Company.
 
ARTICLE IV
Covenants
 
 


 
 
Section 4.01. Further Assurances. Seller and Purchaser agree that, from time to
time, whether before, at or after the Closing, each of them will take such other
action and to execute, acknowledge and deliver such contracts, deeds, or other
documents (a) as may be reasonably requested and necessary or appropriate to
carry out the purposes and intent of this Agreement; or (b) to effect or
evidence the transfer to the Purchaser of the Common Stock held by or in the
name of the Seller.
 
ARTICLE V
Conditions
 
Section 5.01. Conditions to Obligations of Seller. Purchaser shall have complied
with and performed in all material respects all of the terms, covenants,
agreements and conditions contained in this Agreement which are required to be
complied with and performed on or prior to Closing.
 
Section 5.02. Conditions to Obligations of Purchaser. The Seller shall have
complied with and performed in all material respects all of the terms,
covenants, agreements and conditions contained in this Agreement which are
required to be complied with and performed on or prior to Closing.
 
 


 

 
4

--------------------------------------------------------------------------------

 



 
ARTICLE VI
Miscellaneous
 
Section 6.01. Notices. Any and all notices, requests or other communications
shall be given in writing and delivered by: (a) regular, overnight or registered
or certified mail (return receipt requested), with first class postage prepaid,
(b) hand delivery; (c) facsimile transmission; or (d) overnight courier service,
to the parties at the following addresses or facsimile numbers:
 

 
(i) if to Seller, to
GelTech Solutions, Inc.
   
c/o Michael Cordani, Chief Executive Officer
   
1460 Park Lane South, Suite 1
   
Jupiter, FL 33458
   
Telephone Number: (561) 427-6144
   
Facsimile Number:  (561) 427-6182
       
(ii) Copies to:
Harris Cramer LLP
   
c/o Michael D. Harris, Esq.
   
3507 Kyoto Gardens Dr.
   
Palm Beach Gardens, FL 33410
   
Telephone Number: (561) 689-4441
       
(ii) if to Purchaser, to:  
Michael L Reger
   
777 Yamato Rd . Ste 300
   
Boca Raton FL 33431
   
Telephone Number: (561) 544-4600
       
(ii) Copies to:
David W. Jamison Jr. P.A. 
   
 c/o David W. Jamison, Esq
   
7501 Red Bay Pl.
   
Coral Springs, Florida 33065
   
Telephone Number: (954) 614-2171
   
Facsimile Number:  (866) 929-4975

 
or at such other address or number as shall be designated by either of the
parties in a notice to the other party.
 
Section 6.02. Amendments and Waiver. No amendment, modification, restatement or
supplement of this Agreement shall be valid unless the same is in writing and
signed by the parties hereto. No waiver of any provision of this Agreement shall
be valid unless in writing and signed by the party against whom that waiver is
sought to be enforced.
 
Section 6.03. Counterparts. This Agreement may be executed in counterparts and
by the different parties in separate counterparts, each of which when so
executed shall be deemed an original and all of which taken together shall
constitute one and the same agreement.

 
 
 
5

--------------------------------------------------------------------------------

 
 
Section 6.04. Captions and Headings. The captions and headings contained in this
Agreement are inserted and included solely for convenience and shall not be
considered or given any effect in construing the provisions of this Agreement.
 
Section 6.05. Construction. The parties acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the parties hereto.
 
Section 6.06. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.
 
Section 6.07. Submission to Jurisdiction. Each of the parties hereby: (a)
irrevocably submits to the non-exclusive personal jurisdiction of any Florida
court, over any claim arising out of or relating to this Agreement and
irrevocably agrees that all such claims may be heard and determined in such
Florida court; and (b) irrevocably waives, to the fullest extent permitted by
applicable law, any objection it may now or hereafter have to the laying of
venue in any proceeding brought in a Florida court.
 
Section 6.08. Entire Agreement. This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties and representations among the
parties with respect to the transactions contemplated hereby and thereby, and
supersedes all prior agreements, arrangements and understandings between the
parties, whether written, oral or otherwise.
 
Section 6.09. Faxed Signatures. For purposes of this Agreement and all
Transaction Documents a faxed signature shall constitute an original signature.
 
 
 
 
 
[Remainder of page intentionally left blank]
 
 
 
 



 
6

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
SELLER:
 
GelTech Solutions, Inc., a Delaware corporation
       
By:
       
Michael Cordani, Chief Executive Officer
             
PURCHASER:
                 
Michael L. Reger, Individually
     

 
 
 
 
 
[Stock Purchase Agreement – Execution Page]
 
 
7
